Exhibit 10.3

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”) is made by and between
Sucampo Pharmaceuticals, Inc., its parent, subsidiary, predecessor and
affiliated corporations (collectively “Sucampo”), and Jones Woodrow Bryan, Jr.
(“Executive”).

 

A.       Employment and Duties.

 

1.       Sucampo shall employ Executive as Senior Vice President, Business
Development. While employed by Sucampo, Executive shall devote Executive’s
full-time work efforts exclusively on behalf of Sucampo and shall not perform
work of any nature for compensation of any kind for any person or entity other
than for Sucampo, unless approved in writing and signed by Sucampo’s CEO.

 

2.       This Agreement shall be in effect for the one-year period following the
first date on which both Executive and Sucampo have signed the Agreement (the
“Anniversary Date”). The Agreement will continue to renew on a year-to-year
basis unless either party ends the Executive’s employment pursuant to Section H;
or Sucampo delivers written notice to the Executive about Sucampo’s intent to
renew the Agreement with specifically articulated changes at least 30 days
before the Anniversary Date, and then terminates the Agreement under Section N.

 

B.       Compensation and Benefits.

 

1.       Base Salary. Sucampo shall pay Executive an annual base salary of Three
Hundred Sixty-Five Thousand and Zero Cents US dollars (US $365,000) in
accordance with Sucampo’s regular payroll cycle (the “Base Salary”). The Base
Salary shall be reviewed on an annual basis and may, in the sole discretion of
the CEO of Sucampo, be increased, but not decreased (unless either mutually
agreed by Executive and Sucampo, or established as part of salary reductions
that apply equally to similarly situated officers as a percentage reduction in
their salaries).

 

2.       Bonus. Executive shall be entitled to participate in Sucampo’s annual
incentive plan, as defined and modified from time to time by Sucampo. The target
bonus for Executive shall be 40% of Executive’s Base Salary, in the sole
discretion of the Board of Directors. The annual bonus payable to Executive for
any fiscal year shall be paid to Executive in a lump sum on the date set forth
in Sucampo’s incentive plan in effect at the time of payment. Sucampo reserves
the unilateral right to modify the incentive plan and reserves the unilateral
discretion to determine the amount of Executive’s bonus, if any. Executive
agrees that such bonus is not “earned” until approved by the Board of Directors.

 

3.       Stock. At least annually for the Term of this Agreement, Executive
shall be eligible for consideration to receive restricted stock grants, stock
options or other awards (collectively, “Equity Incentive Awards”) in accordance
with the 2016 Equity Incentive Plan or such other equity incentive plan as may
be designated in the Stock Agreement (collectively referred to as the “Plan”).
Any such Equity Incentive Awards shall be made in the sole discretion of the
Board of Directors.

 



 1

___________
Executive’s Initials

 

 

4.       Taxes. Executive acknowledges and agrees that Executive shall be solely
responsible for the satisfaction of any applicable taxes that may arise pursuant
to this Agreement (including taxes arising under Section 409A of the Internal
Revenue Code (“IRC”), which pertains to deferred compensation) or 4999 (which
pertains to golden parachute excise taxes), and that neither Sucampo nor any of
its employees, officers, directors, or agents shall have any obligation
whatsoever to pay such taxes or to otherwise indemnify or hold Executive
harmless from any or all of such taxes. For purposes of IRC Section 409A, the
right to a series of installment payments under this Agreement shall be treated
as a right to a series of separate payments. All compensation due to Executive
shall be paid subject to withholding by Sucampo to ensure compliance with all
applicable laws and regulations.

 

5.       Participation in Benefits. Executive shall be entitled to participate
in all Sucampo employee benefit plans or programs offered to other Sucampo
employees to the extent that Executive's position, tenure, salary, and other
qualifications make Executive eligible to participate in such plans. Sucampo
reserves the unilateral right to adopt, continue, discontinue, amend, modify,
reduce or expand each and every employee benefit plan, program or other fringe
benefit during any term of the Agreement. Participation by Executive in any such
plan, program or benefit shall be subject to all applicable rules and
regulations.

 

6.       Expenses. Sucampo shall pay or reimburse Executive for all reasonable
and necessary out-of-pocket expenses incurred by Executive the performance of
his or her obligations under this Agreement. Sucampo shall reimburse such
expenses in accordance with Sucampo’s expense reimbursement policies and
procedures. Sucampo reserves the right to modify such policies and procedures in
its sole discretion. All reimbursements due under this Agreement shall be
separately requested and paid not later than one year after Executive incurs the
underlying expense.

 

7.       Professional Organizations. During the Term, Sucampo shall reimburse
Executive for the annual dues payable for membership in professional societies
associated with the Executive’s job responsibilities or subject matters related
to Sucampo’s interests. Sucampo shall only reimburse for a new membership if and
after Sucampo has approved such membership.

 

C.       Confidential Information.

 

1.       Executive acknowledges that Sucampo operates in a competitive
environment and has a legitimate business interest in protecting Sucampo’s
Confidential Information and Protected Property. “Confidential Information”
includes any of the following information pertaining to Sucampo or its
affiliated entities:

 

a.       Any and all information, whether or not meeting the legal definition of
a trade secret, and whether in written, oral, electronic or other form,
containing and/or concerning: (i) business plans, strategic plans, forecasts,
budgets, sales, financial projections and costs; (ii) personnel and payroll
records and employee lists, including any information related to an employee’s
health; (iii) candidates, consultants, and contractors, including lists,
resumes, preferences, transaction histories and rates; (iv) customers and
prospective customers, including their identity, the identities of their
employees, contractors and consultants, special needs, job orders, preferences,
transaction histories, contacts, characteristics, agreements and current or
proposed pricing; (v) marketing activities, plans, promotions, operations and
research and development; (vi) business operations, internal organizational
structure and financial affairs; (vii) pricing structure and/or current or
proposed manufacturing costs; (viii) proposed services, technologies and
products; (ix) contracts with customers, suppliers, joint ventures, licensors,
licensees, or distributors; (x) customer history; (xi) compensation structure
and strategy compared to the market; (xii) current or proposed product tests;
(xiii) technical or scientific information or processes, including chemical
compounds, computer programs, code, algorithms, Inventions (as defined below),
formulae, test data, know how, functional and technical specifications, designs,
drawings; (xiv) passwords; and

 



 2

___________
Executive’s Initials

 

 

 

b.       Any information (including any compilation, device, method, technique
or process) that (i) derives independent economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use, and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy (hereafter “Trade Secret”). Such
information constitutes a Trade Secret even if a person has acquired the
information without express notice that it is a Trade Secret if, under all the
circumstances, such person knows or has reason to know that the party who owns
the information or has disclosed it intends or expects the secrecy of the type
of information comprising the Trade Secret to be maintained.

 

c.       The term “Confidential Information” excludes any information that (i)
is, was, or enters in the public domain without violation of this Agreement and
through no fault of the Executive, (ii) was in Executive’s possession free of
any obligation of confidence at the time it was disclosed to the Executive, or
(iii) was rightfully communicated to the Executive by a third party free of any
obligation of confidentiality subsequent to the time it was disclosed by Sucampo
to the Executive.

 

2.       During and after the Term of this Agreement, Executive shall not,
directly or indirectly, reproduce, commercialize, use, disclose, or authorize
use or disclosure of, any Confidential Information, unless such use or
disclosure is (a) consistent with Sucampo’s obligations or business purposes and
for the sole purpose of carrying out Executive’s duties to Sucampo, or (b)
specifically authorized by Sucampo in writing prior to such use or disclosure.
Executive understands and agrees that this restriction shall continue to apply
after this Agreement terminates, regardless of the reason for such termination.
Executive agrees to comply with all policies and procedures of Sucampo for
protecting Confidential Information.

 

3.       Executive agrees that Sucampo has the right to refuse publication of
any papers prepared by Executive as a result of Executive’s employment,
consultation, work or services, with, for, on behalf of or in conjunction with
Sucampo. Executive agrees to submit any proposed publications referring to
Executive’s employment, consultation, work, services and activities with, for,
on behalf of or in conjunction with Sucampo, or referring to any information
developed therefrom, to Sucampo for review, prior to publication, to ensure that
Sucampo’s position with respect to Confidential Information is not adversely
affected by publication disclosures.

 



 3

___________
Executive’s Initials

 

 

4.       If Executive is required to disclose Confidential Information due to
the issuance of a court order or other government process, Executive shall (a)
promptly, but in no event more than 72 hours after learning of such court order
or other government process, notify the Executive Vice President, Global Human
Resources, IT and Strategy; (b) at Sucampo’s expense, take all reasonable
necessary steps requested by Sucampo to defend against the enforcement of such
court order or other government process, and permit Sucampo to intervene and
participate with counsel of its choice in any proceeding relating to the
enforcement thereof; and (c) if such compelled disclosure is required, Executive
shall disclose only that portion of the Confidential Information that is
necessary to meet the minimum legal requirement imposed on Executive

 

5.       Executive agrees that, upon termination of this Agreement or if
requested by Sucampo, Executive shall immediately return to Sucampo any and all
Sucampo Property (as defined below) and documents and other media containing
Confidential Information (and all hard/electric copies thereof) in Executive’s
possession, custody or control.

 

a.       “Sucampo Property” shall mean any and all documents, instruments,
records and databases, recorded or stored on any medium whatsoever, relating or
pertaining, directly or indirectly, to the business of Sucampo, including
without limitation any and all documents (and copies) containing or relating to
Confidential Information. Executive acknowledges that Sucampo Property is solely
the property of Sucampo regardless of whether it was created, stored or used on
property of the Executive or any other person or entity.

 

b.       Executive agrees that, while employed by Sucampo, Executive shall not
directly or indirectly, use, or allow the use of, Sucampo property of any kind
(including property leased to Sucampo), for any purpose other than Sucampo
activities, except with the authorization of a duly authorized representative of
Sucampo.

 

c.       Executive agrees not to remove any Sucampo Property from Sucampo’s
business premises or deliver any Sucampo Property to any person or entity
outside of Sucampo, except as required in connection with Executive’s duties of
employment.

 

d.       If Sucampo Property in electronic form that contains or relates to
Confidential Information is stored on a computer or device that is not Sucampo
Property, then at the termination of this Agreement, Executive agrees to
promptly deliver a copy of the stored Sucampo Property to Sucampo, permanently
delete the Sucampo Property from the computer or device, and confirm these
actions to Sucampo in writing.

 

6.       Executive understands that Executive is signing this Agreement as a
condition of Executive’s employment, or continued employment, with Sucampo.
Executive further acknowledges and agrees that Executive’s employment or
continued employment by Sucampo, Executive’s access to Sucampo’s Confidential
Information, and other goods and valuable consideration associated with
employment by Sucampo, provide good and sufficient consideration for Executive’s
obligations under this Agreement.

 



 4

___________
Executive’s Initials

 

 

D.       Protected Property.

 

1.       “Protected Property” includes any Invention (as defined below),
discovery, improvement, idea or expression of idea, process, development,
design, know-how, data, and formula, whether patentable or un-patentable, or
protectable by copyright or other intellectual property law, that Executive
makes or conceives, alone or with others, during or outside of working matters,
during Executive’s employment with Sucampo, that relates in any manner to the
actual or demonstrably anticipated business, research or development of Sucampo,
or results from or is suggested by any task assigned to Executive or any work
performed by Executive on behalf of Sucampo. “Invention” means any apparatus,
biological processes, cell line, chemical compound, creation, data, development,
design, discovery, formula, idea, improvement, innovation, know-how, laboratory
notebook, manuscript, process or technique, whether or not patentable or
protectable by copyright, or other intellectual property in any form.

 

2.       Executive agrees to communicate to Sucampo in writing as promptly and
fully as practicable all Protected Property conceived or reduced to practice by
Executive at any time during the Executive’s employment by Sucampo. Executive
agrees to keep and maintain adequate written records of Protected Property at
all times and stages, in the form of notes, sketches, drawings, memoranda and
reports. Those records shall be the property of and be available to Sucampo at
all times.

 

3.       Executive hereby assigns to Sucampo and/or its nominees, all of
Executive’s right, title, and interest in such Protected Property, and all of
the Executive’s right, title, and interest in any patents, copyrights, patent
applications, software, trademarks, or copyright applications based thereon.
Executive agrees that all Protected Property subject to copyright protection
constitutes "work made for hire" under United States copyright laws (17 U.S.C. §
101) and is owned exclusively Sucampo. To the extent that title to any Protected
Property subject to copyright protection does not constitute a "work for hire,"
and to the extent title to any other Protected Property does not, by operation
of law or otherwise, vest in Sucampo, all right, title, and interest therein,
including, without limitation, all copyrights, patents and trade secrets, and
all copyrightable or patentable subject matter, are hereby irrevocably assigned
to Sucampo.

 

4.       Executive shall, at the expense of and on behalf of Sucampo, do
everything reasonably necessary for Sucampo to obtain, preserve, and protect
Sucampo's right, title and interest in and to such Protected Property, including
preparing and signing all documents Sucampo may deem necessary to obtain and
maintain patents, copyrights, trade secrets, trademarks, service marks and other
rights within the United States or anywhere in the world. This obligation binds
Executive or Executive’s legal representative and continues despite the end of
Executive’s employment with Sucampo, subject to reasonable compensation by
Sucampo for Executive’s time and expenses. Should Sucampo be unable, after
reasonable effort, to obtain Executive’s signature on any document necessary to
apply for or prosecute any of the above rights for any reason, Executive hereby
irrevocably designates and appoints Sucampo or its officers and agents as
Executive’s agent coupled with a power of attorney to act on Executive’s behalf
to do everything necessary to accomplish the above.

 



 5

___________
Executive’s Initials

 

 

5.       The provisions of this Section D do not apply to any invention if (a)
Executive developed it entirely on Executive’s own time; (b) Executive did not
use or rely on any of Sucampo’s Confidential Information, equipment, supplies,
or facilities; (c) the invention is unrelated to Sucampo’s business; and (d) the
invention did not result from any work Executive performed for Sucampo. If, when
hired or during Executive’s employment, Executive is working on any invention
that is excluded under this Section D.5. Executive agrees to put Sucampo on
written notice at the time of hire or as soon as the Executive starts working on
the invention during Executive’s employment. To further comply with this notice
requirement, Executive has provided Exhibit 2 to this Agreement, which includes
a complete list and description of all Inventions, intellectual property and
equipment located at Sucampo that is owned directly or indirectly by Executive
and which shall not be transferred to Sucampo pursuant to this Agreement. Except
for those items listed on Exhibit 2, Executive agrees that he or she shall not
assert any rights under any intellectual property as having been made or
acquired by Executive prior to being employed by Sucampo. If Sucampo and
Executive disagree about whether an invention is appropriately listed on Exhibit
2, Executive and Sucampo agree to submit the matter to arbitration per the terms
of Section I below.

 

E.       Non-Competition And Non-Solicitation.

 

1.       Executive agrees that, as a result of Executive’s position with Sucampo
and/or the unique skills Executive brings to Sucampo, Sucampo has entrusted
Executive with information and customer relationships that are valuable to
Sucampo, and that Sucampo has a legitimate interest in protecting. Accordingly,
Executive agrees that, during the term of this Agreement and for a period of
twelve consecutive months following the end of that employment, absent the prior
written, signed consent of the President of Sucampo, Executive shall not
directly or indirectly render services, advice or assistance similar to the
services Executive provided while employed by Sucampo, or involving the
Executive’s use of knowledge Executive gained while employed at Sucampo, to any
Conflicting Organization, in connection with any Conflicting Product.
“Conflicting Organization” means any person, entity or organization engaged in
research on, or development, production, or marketing of, a Conflicting Product.
“Conflicting Product” means any product, method, process, system or service
provided for commercial use or sale of any person or organization other than
Sucampo, that is the same, similar to, or interchangeable with a product,
method, process, system, or service provided for commercial use or sale or under
development for commercial use or sale by Sucampo when this Agreement
terminates, or about which Executive developed Protected Property while employed
by Sucampo. The foregoing restrictions shall not prevent Executive from working
for or performing services on behalf of any business or other entity that offers
Conflicting Products if such business or entity is also engaged in other lines
of business and if Executive certifies to Sucampo before accepting such
employment that Executive's employment or services shall be restricted to such
other lines of business, and Executive shall not directly or indirectly be
providing support, advice, instruction, direction or other guidance to lines of
business providing a Conflicting Product.

 

2.       Executive agrees that, solely as a result of Executive’s position and
employment with Sucampo, Executive shall or has come to know Confidential
Information regarding some of Sucampo’s employees, independent contractors
and/or consultants. Accordingly, both during the Term of this Agreement and for
a period of twelve consecutive months following the end of that employment,
Executive agrees to not directly or indirectly—either on Executive’s own account
or on behalf of any person, company, corporation, or other entity— induce,
solicit, endeavor to entice or attempt to induce any Sucampo Employees (as
defined below) to: (a) leave employment with Sucampo; (b) supply any Sucampo
Confidential Information to any third party or entity; or (c) alter, sever,
discontinue, or in any other way interfere with their relationship with Sucampo.
“Sucampo Employees” are Sucampo employees, independent contractors and
consultants who Executive has come to know as a result of Executive’s employment
with Sucampo, and with whom Executive had business communications at any time
during the last twenty-four months of the Term of this Agreement.

 



 6

___________
Executive’s Initials

 

 

3.       Executive agrees that, solely as a result of Executive’s position and
employment with Sucampo, Executive shall or has come to know some of Sucampo’s
clients and has access to Confidential Information related to them. Accordingly,
both during the Term of this Agreement and for a period of twelve consecutive
months following the end of such employment, Executive agrees to not, directly
or indirectly, induce, solicit, endeavor to entice or attempt to induce any
Sucampo Client (as defined below) to cease doing business with Sucampo, or in
any way interfere with the relationship between any such Sucampo Client and
Sucampo. “Sucampo Clients” are individuals or entities of any nature, with
whom/which Executive had business-related involvement on behalf of Sucampo at
any time during the last twenty-four months of the Term of this Agreement.
“Business-related involvement” includes Executive’s direct communication with
the Sucampo client, and any direct or indirect involvement in any aspect of
developing the initial relationship and any direct or indirect involvement on
behalf of Sucampo in any aspect of Sucampo’s relationship with the Sucampo
Client.

 

4.       Executive acknowledges and agrees that Sucampo operates globally, and
the products and services of Sucampo are or are intended to be marketed to
customers on a global basis. Executive further acknowledges and agrees to the
reasonableness of the provisions in this Section E and the adequacy of the
consideration supporting these provisions. Executive also acknowledges and
agrees that the provisions of this Section E will not preclude Executive from
becoming gainfully employed following termination of employment with Sucampo.

 

F.       Breach of Obligations of Confidentiality, Non-Competition and
Non-Solicitation.

 

1.       Executive acknowledges that any threatened or actual breach of Section
C or E of this Agreement may cause irreparable harm to Sucampo, for which money
damages would be inadequate to compensate Sucampo. Consequently, in the event of
a breach or threatened breach of Section C or E of this Agreement, Executive
agrees that Sucampo shall be entitled to expedited arbitration under Section I
of this Agreement to obtain injunctive relief to enforce this Agreement, without
necessity of posting a bond. In such an expedited arbitration proceeding, the
arbitrator must issue a determination within 30 days after Sucampo initiates the
arbitration proceeding. The twelve-month period described in Section E shall be
tolled during any period when Executive is engaged in activity that violates the
terms of Section E. In such an arbitration proceeding, the arbitrator shall have
the authority to award damages as appropriate. However, given the difficulty of
assessing damages for breaches of this Agreement, the Parties agree that, if the
arbitrator finds Executive violated this Agreement, the arbitrator must issue a
damage award of, at minimum, $25,000. Each disclosure or transmission of
Protected Property shall constitute a separate violation and the minimum damage
amount will apply to each violation. Further, if Executive breaches or fails to
honor any provision in Section C or E of this Agreement, and Sucampo is
successful in whole or in part in any legal or equitable action to defend its
right under or to enforce any terms of Section C or E, Executive agrees to
reimburse Sucampo for Sucampo’s costs, expenses, and reasonable attorneys’ fees
associated with such action. In that event, the arbitrator will be obligated to
award Sucampo all its attorneys’ fees and costs as part of the arbitrator’s
determination. Executive waives any defense as to the validity of any liquidated
damages stated in this Agreement on the grounds that such liquidated damages are
void as penalties or are not reasonably related to actual damages.

 



 7

___________
Executive’s Initials

 

 

2.       Notwithstanding the language in Section F.1. above, under the federal
Defend Trade Secrets Act of 2016, Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that: (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made to Executive’s attorney in relation to a lawsuit for
retaliation against Executive for reporting a suspected violation of law; or (c)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.

 

G.       Sucampo Access.

 

Executive agrees and consents that, during the Term of this Agreement and
thereafter, Sucampo may review, audit, intercept, review and disclose all
messages created, received or sent over the voice mail, electronic mail and
Internet access systems provided by Sucampo, with or without notice to
Executive. Executive further consents and agrees that Sucampo may, at any time,
access and review the contents of all telephones and related systems, computers,
computer disks, other data storage equipment and devices, files, desks, drawers,
closets, cabinets and work stations which are either on Sucampo’s premises or
which are owned or provided by Sucampo. Executive acknowledges that Executive
should have no expectation of privacy in any of the electronic communications
systems or work areas described in this paragraph.

 

H.       Termination.

 

1.       Termination by Sucampo for Cause. Sucampo may terminate this Agreement
and Executive’s employment for Cause (as defined below) by written notice with
immediate effect.

 

“Cause” shall mean any of the following:

 

(i) the gross neglect, willful failure, or refusal of Executive to perform
Executive's duties and/or responsibilities (other than as a result of
Executive's death or Disability); or

 

(ii) perpetration of an intentional and knowing fraud against or affecting the
Company or any customer, supplier, client, agent or employee thereof; or

 

(iii) any willful or intentional act that could reasonably be expected to injure
the reputation, financial condition, business or business relationships of the
Company or Executive's reputation or business relationships, including but not
limited to any act that could subject Sucampo to legal liability (e.g. violation
of Sucampo’s policy prohibiting sexual harassment); or

 



 8

___________
Executive’s Initials

 

 

(iv) conviction (including conviction on a nolo contendere plea) of a felony or
any crime involving fraud, dishonesty or moral turpitude; or

 

(v) the material breach by Executive of this Agreement (including, without
limitation, Section C or E); or

 

(vi) Executive’s supervisor demonstrates he/she had legitimate reasons to
conclude Executive failed or refused to perform Executive’s job duties and/or
responsibilities at an acceptable level, within 30 days after Executive’s
supervisor provided Executive with written notice detailing the specific
(unacceptable) performance areas and/or behavior that Executive must improve to
remain employed; or

 

(vii) Executive refuses to execute a modified Agreement offered by Sucampo on
the Anniversary Date of this Agreement that is in compliance with Section A.2;
as long as the modified Agreement does not make any unilateral changes to
Section B.1 (protections against deductions in the Executive’s Base Salary),
Section H (Termination for Cause/Termination Without Cause/Resignation for Good
Reason/Change of Control/Separation Benefits) or substantially change Section I
(agreement to arbitrate).

 

2.       Termination Other Than For Cause.

 

a.       Termination Without Cause. Either party may terminate this Agreement
and Executive's employment hereunder at any time upon 30 days’ prior written
notice to the other party. Executive’s employment and this Agreement shall
terminate at the end of the 30-day notice period. Sucampo may elect to provide
Executive with 30 days' salary in lieu of Executive's continued active
employment during the notice period.

 

b.       Resignation for Good Reason.

 

i.       To resign for Good Reason, within 21 days of any event or condition
that gives rise to Executive’s belief that he/she has Good Reason to resign,
Executive must notify Sucampo in writing that Executive intends to resign for
“Good Reason under Section H.2.b” and state the reasons for Executive’s belief
he/she has reason to do so. Following receipt of such notice, Sucampo will have
30 days (the “Cure Period”) to cure the issues identified by Executive. If, by
the expiration of the Cure Period, Sucampo has not cured the issues identified
by Executive, and those issues meet the standard for Good Reason defined below,
Executive may resign for Good Reason. If Executive does not resign within 14
days following the Cure Period, Executive waives any future right to resign for
Good Reason based on the same reasons set forth in his/her 21 day letter.

 

ii.       As used herein, “Good Reason” is the same standard as “constructive
discharge” in Maryland federal employment law cases. More specifically, to
resign for Good Reason, Executive must establish that Sucampo unilaterally made
materially significant change(s) to, or diminutions of, Executive’s work
environment, commute to work, terms, conditions; job duties, responsibilities
and/or overall status of his/her position, that rendered Executive’s continued
employment so unbearable that a reasonable person would resign.

 



 9

___________
Executive’s Initials

 

 

iii.       Executive shall have the right to resign for Good Reason if Sucampo
requires Executive to accept any unilateral change(s) to Section A.2, Section
B.1 (Base Salary), Section H (standards for termination/resignation/death and
disability/separation benefits), Section N (limits to unilateral changes), or
any materially significant changes to Section I (Arbitration) of this Agreement
at any time—including before, on or after the Anniversary Date. If Executive
resigns under this subsection H.2.b.iii, Sucampo shall pay Executive the
Separation Benefits enumerated in Section H.2.d without any obligation to meet
the constructive discharge standard for Good Reason set forth above in Section
H.2.b.ii. In addition, if Executive resigns because Sucampo or its successor
makes unilateral changes to this Agreement to prepare for—or within 12 months
following—a Change in Control, that qualify as Good Reason under this Section
H.2.b.iii, Sucampo and/or its successor shall pay Executive the “Change in
Control Benefits” enumerated below in Section H.3.b—instead of the Separation
Benefits in Section H.2.d.

 

iv.       If Executive provides notice that he/she is resigning for Good Reason,
Sucampo reserves the right to accept Executive’s resignation immediately, end
the Agreement, release Executive from employment immediately or at any time
during the Cure Period, and pay Executive’s Base Salary during the remaining
Cure Period, up to a maximum of 30 days. By electing to do so, Sucampo does not
concede that Executive has met the condition(s) to resign for Good Reason
defined above.

 

c.       Death or Disability. If Executive dies, this Agreement and Executive's
employment shall terminate automatically. If Executive has or develops a
disability that affects Executive’s ability to work, Sucampo shall explore
options with Executive to determine whether Executive is able to perform the
essential functions of the job with or without reasonable accommodation. In the
event of any dispute as to whether Employee is disabled for purposes of this
Section H.2.c., such dispute shall be resolved by an independent physician
competent to assess the condition at issue selected by Sucampo and performing
such assessment at Sucampo’s expense. Upon termination of this Agreement due to
Executive’s death or disability, Sucampo shall provide Executive (or Executive’s
estate, as applicable) with all of Executive’s compensation and benefits that
had fully accrued or fully vested as of the date this Agreement terminated. No
other compensation or benefits of any nature shall accrue, vest or continue
after the effective date the Agreement is terminated, except as provided under
paragraph d. immediately below.

 

d.       Separation Benefits. If Sucampo terminates Executive’s employment
without meeting the conditions for “Termination for Cause” in Section H.1; if
Executive resigns for Good Reason under the conditions set forth in Section
H.2.b, or due to the Executive’s “Death or Disability” under Section H.2.c; and
Executive (or the executor of Executive’s estate upon death or incapacity) signs
and returns to Sucampo without revocation a release prepared by Sucampo of all
legally waivable claims related to or arising from Executive’s employment with
Sucampo and all other terms determined exclusively by Sucampo, then (i) Sucampo
shall pay Executive (or the estate): (A) the amount of any COBRA continuation
premium payments made by Executive during the 12-month period following the date
of termination, or the period ending when Executive becomes eligible for
comparable group medical benefits coverage from another source (whichever comes
first); and (B) a lump sum payment equal to 12 months of Executive’s
then-current annual Base Salary; and (ii) Executive’s Equity Incentive Awards
shall vest as set forth in Section H.5 (collectively, the “Separation
Benefits”).

 



 10

___________
Executive’s Initials

 

 

3.       Termination in Connection with Change In Control.

 

a.       This Agreement terminates if it is not assumed by the successor
corporation (or affiliate thereto) upon a Change in Control (as defined below).

 

“Change in Control” means: (i) the acquisition by any person of beneficial
ownership of 50% or more of the outstanding shares of the voting securities of
Sucampo ; (ii) Sucampo is the non-surviving party in a merger; (iii) Sucampo
sells all or substantially all of its assets, provided, that no “Change in
Control” shall be deemed to have occurred merely as the result of a refinancing
by Sucampo or as a result of Sucampo’s insolvency or the appointment of a
conservator; or (iv) the Board of Directors of Sucampo, in its sole and absolute
discretion, determines that there has been a sufficient change in the share
ownership or ownership of the voting power of Sucampo’s voting securities to
constitute a change of effective ownership or control of Sucampo.

 

b.       If, in advance of the closing or within 12 months following the
occurrence of a Change in Control of Sucampo, this Agreement is terminated other
than for Cause, and Executive signs and returns to Sucampo without revocation a
release prepared by Sucampo of all legally waivable claims related to or arising
from Executive’s employment with Sucampo and all other terms determined
exclusively by Sucampo, then (i) Sucampo shall pay Executive: (A) the amount of
any COBRA continuation premium payments made by Executive during the 18-month
period following the Date of Termination, or the period ending when Executive
becomes eligible for comparable group medical benefits coverage from another
source (whichever comes first) and (B) a lump sum payment equal to the sum of
(1) 18 months of Executive’s then-current annual Base Salary and (2) 150% of the
current target bonus percentage of the Executive’s current annual Base Salary,
to be made not later than 60 days following Executive’s date of termination; and
(ii) Executive’s Equity Incentive Awards shall vest as set forth in Section H.5
(collectively, the “Change in Control Benefits”).

 

c.       If within 12 months following a Change in Control, there is a material
diminution of Executive’s role in the company, material diminution of status, or
diminution of reporting structure, Executive shall have the right to resign and
receive the Change in Control Benefits enumerated in Section H.3.b. without
being required to satisfy the standard for Good Reason defined in Section
H.2.b.ii.

 

4.       Timing Of Payments.

 

a.       Sucampo shall, only to the extent necessary, modify the timing of
delivery of the Separation Benefits or the Change in Control Benefits to
Executive if Sucampo reasonably determines that the timing would subject such
Benefit to any additional tax or interest assessed under IRC Section 409A. In
such event, the payments shall be made as soon as practicable without causing
the Benefit to trigger such additional tax or interest under Section 409A of the
IRC. If any amount of the Benefit becomes constitutes “nonqualified deferred
compensation” within the meaning of Section 409A, payment of such amount shall
not commence until Executive incurs a “separation from service” within the
meaning of Treasury Regulation Section 1.409A-1(h). If, at the time of
Executive’s separation from service, Executive is a “specified employee” (under
IRC Section 409A), any benefit as to which Section 409A penalties could be
assessed that becomes payable to Executive on account of Executive’s “separation
from service” (including any amounts payable pursuant to the preceding sentence)
shall be paid, without interest thereon, on the date six months and one day
after such separation from service.

 



 11

___________
Executive’s Initials

 

 

b.       Prior to paying any Change in Control Benefit, Sucampo shall cause its
independent auditors promptly to review, at Sucampo's sole expense, the
applicability to those payments of Sections 280G and 4999 of the IRC. If the
auditors determine that any payment of the Change in Control Benefit would be
subject to the excise tax imposed by Section 4999 of the IRC or any interest or
penalties with respect to such excise tax, then such payment owed to Executive
shall be reduced by an amount calculated to provide to Executive the maximum
Change in Control Benefits which will not trigger application of Sections 280G
and 4999 of the IRC, with any such reduction being made last with respect to
benefits that are not exempt from IRC §409A.

 

 

5.       Effect Of Termination On Equity Incentive Awards.

 

a.       If this Agreement is terminated other than by Sucampo for Cause, any
unvested Equity Incentive Awards that have a duration vesting condition as
defined in the Stock Agreement shall immediately vest to the extent such
unvested Equity Incentive Awards would have vested in the 12 months from the
date of termination; or

 

b.       If Sucampo is acquired or is the non-surviving party in a merger, or
Sucampo sells all of its assets, and in advance of the closing of such
transaction or within 12 months thereafter, this Agreement is terminated other
than for Cause, any unvested Equity Incentive Awards that have a duration
vesting condition as defined in the Stock Agreement shall immediately vest and
any unvested Equity Incentive Awards with a performance condition shall
immediately vest and may be exercised only to the extent the performance targets
have been achieved or would be achieved by such acquisition, merger or sale in
accordance with the terms of the Plan and the Stock Agreement.

 

c.       If any provision of this Agreement conflicts with a provision of the
Stock Agreement and/or the Plan, the provision more favorable to the Executive
shall govern.

 

6.       No Further Compensation. Executive shall receive all compensation and
benefits provided to Executive by Sucampo that fully accrued and fully vested
before the date of termination of this Agreement. No other compensation or
benefits of any nature provided by Sucampo shall continue, accrue or vest after
the date of termination, except as provided under the terms of any Sucampo
benefits plan in which Executive is enrolled as of the date of termination.

 

I.       Arbitration.

 

1.       Executive and Sucampo agree to resolve by arbitration any and all
disputes arising from or relating to Executive’s employment with Sucampo,
Executive’s application for such employment, the termination of this Agreement,
any alleged breach of this Agreement, or post-employment issues with Sucampo
(collectively, “Covered Disputes”), including:

 



 12

___________
Executive’s Initials

 

 

a.       claims relating to any claim of employment discrimination on the basis
of any legally protected trait, claims of retaliation for engaging in any
legally protected activity, claims under the Maryland Wage Payment and
Collection Law, or claims under any other federal, state or local law;

 

b.       claims under the Family and Medical Leave Act of 1993, the Fair Labor
Standards Act of 1938, the Occupational Safety and Health Act of 1970, the
Uniformed Services Employment and Reemployment Rights Act of 1994, or the Worker
Adjustment and Retraining Notification Act;

 

c.       claims for breach of an express or implied contract, quasi-contractual
claims (e.g. unjust enrichment, quantum meruit, promissory estoppel), or tort
claims;

 

d.       claims for benefits under the Executive Retirement Income Security Act,
except claims under an employee pension or benefit plan which specifies that its
claims procedure shall culminate in an arbitration procedure different from this
one, or is underwritten by a commercial insurer which decides such claims.

 

2.       Covered Disputes do not include: (a) claims for workers' compensation
benefits; (b) claims for unemployment compensation benefits; (c) claims based
upon Sucampo's current (successor or future) stock option plans, employee
pension and/or welfare benefit plans if those plans contain some form of a
grievance, arbitration, or other procedure for the resolution of disputes under
the plan; and (d) claims by law which are not subject to mandatory binding
pre-dispute arbitration pursuant to the Federal Arbitration Act, such as claims
under the Dodd-Frank Act.

 

3.       Executive agrees that, if Sucampo terminates the Agreement for Cause
and an arbitrator later determines that Sucampo did not have Cause to terminate
the Agreement, then the remedy awarded to Executive shall be limited to such
compensation and benefits as Executive would have received in the event of
Executive's termination other than for Cause at the same time as the original
termination.

 

4.       Executive affirms that Executive has been provided with a copy of
Sucampo’s Arbitration Procedures, and has had an opportunity to ask questions
regarding the procedures, to seek counsel, and has read, understands and accepts
them. By signing below, the Executive acknowledges and agrees that Sucampo has
the unilateral right to amend its arbitration procedures from time to time as
long as the underlying procedures provide similar access to the arbitration
process

 

J.       Executive’s Representations. Executive represents to Sucampo that
Executive has no obligations to any other person or entity that conflict with
the Executive’s obligations under this Agreement. Executive further represents
that, to the extent Executive has disclosed information to Sucampo, created any
original materials or used any proprietary information in consulting, working or
rendering services with, for or to Sucampo, Executive has the right to do so,
and such actions shall not violate any privacy, proprietary or other rights of
others.

 



 13

___________
Executive’s Initials

 

 

K.       Choice of Law.

 

This Agreement is governed by the laws of the United States and the State of
Maryland, without regard to its choice of law provisions.

 

L.       Severability.

 

If any term of this Agreement is declared unenforceable, the decision-maker of
competent jurisdiction shall interpret or modify this Agreement, to the extent
necessary, for it to be enforceable. If any term of this Agreement is declared
unenforceable and cannot be modified to be enforceable, such term or provision
shall immediately become null and void, leaving the remainder of this Agreement
in full force and effect.

 

M.       No Oral Agreements.

 

By signing below, Executive confirms that Executive understands Sucampo does not
enter into any oral agreements with any personnel.

 

N.       Entire Agreement; Amendment.

 

1.       This Agreement sets forth the entire agreement between the Parties
concerning the topics addressed in this Agreement. This Agreement shall be
binding upon and inure to the benefit of Sucampo, its successors and assigns,
without the need for further agreement or consent by Executive. If Sucampo is
acquired during the Term, or is the non-surviving party in a merger, or sells
all or substantially all of its assets, this Agreement shall not automatically
be terminated, and Sucampo agrees to use its best efforts to ensure that the
transferee or surviving company shall assume and be bound by the provisions of
this Agreement. The failure of either party to enforce any of the provisions in
this Agreement shall not be construed to be a waiver of the right of that party
to enforce any such provision.

 

2.       During the term of this Agreement, the Agreement may not be modified,
altered or changed, except through a writing signed by both Parties. On the
Anniversary Date of this Agreement, Sucampo reserves the unilateral right to
modify any term of this Agreement except for the terms of Section B.1, Section
H. Section I or Section N so long as Sucampo complies with the notice
requirements in Section A.2 above. If Executive rejects Sucampo’s modified
Agreement that complies with Section N, Sucampo may elect to employ Executive
at-will without an employment agreement, or either party may end Executive’s
employment under the terms of Section H.

 

O.       Notices.

 

Executive and Sucampo agree that all notices or other communications required or
permitted under this Agreement shall be deemed to be sufficient only if
contained in a written instrument given by personal delivery, air courier or
registered or certified mail, postage prepaid, return receipt requested,
addressed to such party at the address set forth below or such other address as
may thereafter be designated in a written notice from such party to the other
party:

 



 14

___________
Executive’s Initials

 

 

 



To Sucampo: Sucampo Pharmaceuticals, Inc.     Attn: Executive Vice President,
Global Human Resources,     Information Technology and Strategy     Copy to:
Corporate Secretary     805 King Farm Boulevard, Suite 550     Rockville,
Maryland 20850         To Executive: Jones Woodrow Bryan, Jr.     #####
########## #####     ########## ## #####  







 

All such notices, advances and communications shall be deemed to have been
delivered and received (1) in the case of personal delivery, on the date of such
delivery, (2) in the case of air courier, on the business day after the date
when sent and (3) in the case of mailing, on the third business day following
such mailing.

 

P.       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and both of which, taken
together shall constitute one and the same instrument. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, shall have
the same effect as physical delivery of the paper document bearing the original
signature.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15

___________
Executive’s Initials

 





 

EXECUTIVE KNOWINGLY AND FREELY AGREES TO ALL THE TERMS OF THIS AGREEMENT,
INCLUDING THE MUTUAL AGREEMENT TO ARBITRATE CLAIMS THAT OTHERWISE COULD HAVE
BEEN BROUGHT IN COURT. EXECUTIVE AFFIRMS THAT EXECUTIVE HAS HAD SUFFICIENT TIME
TO READ AND UNDERSTAND THE TERMS OF THIS AGREEMENT AND HAS BEEN ADVISED OF
EXECUTIVE’S RIGHT TO SEEK LEGAL COUNSEL REGARDING THE MEANING AND EFFECT OF THIS
AGREEMENT PRIOR TO SIGNING.

 

EXECUTIVE:

 



 

Jones W. Bryan   3/7/2017 Executive (signature)   Date             /s/ Jones W.
Bryan     Executive (printed name)                 SUCAMPO PHARMACEUTICALS, INC.
                /s/ Max Donley   3/7/2017 Max Donley (signature)   Date
Executive Vice President     Global Human Resources,     Information Technology
and Strategy    



 



 







 

 

 

 

 

  16 ___________
Executive’s Initials



           

 



